El Juez Asociado Sr. del Toro,
emitió la opinión del tribunal.
El presente es un recurso de apelación interpuesto contra resolución del Juez H. M. Hntcliison, de esta Corte Supre-ma, anulando cierto auto de habeas corpus expedido por él mismo.
Julio de Jesús Matta alegó ante el Juez Hntcbison que se bailaba privado de su libertad por virtud de cierto man-damiento librado por el Juez Municipal de Caguas a conse-cuencia de una acusación formulada por el fiscal del distrito ante la dicba corte imputándole la comisión del mismo becbo que babía servido ya de base al propio fiscal para acusar al peticionario ante la Corte de Distrito de Humacao, en cuyo tribunal fué absuelto. En resumen, el peticionario alegó una previa absolución.
Se espidió el auto. Se celebró la vista y, finalmente,- el juez, bajo la autoridad del caso de Hovey v. Sheffner, 15 L. R. A. (N. S.) 227, anuló el auto expedido.
En el caso invocado se estudia ampliamente la jurispru-dencia sobre la materia que ba dejado establecida la siguiente regla general: la defensa de baber estado expuesto anterior-mente o de haber sido absuelto o declarado culpable,- por el mismo becbo delictivo, no autoriza al prisionero a ser pues-to en libertad dentro de un procedimiento de habeas corpus. Tal defensa debe alegarse y resolverse en la corte en donde se está tramitando la causa origen de la prisión. Véase tam-bién la decisión de esta Corte Suprema en El Pueblo v. Burgos, 18 D. P. R. 72.
Aplicada la regla general a este caso concreto, es nece-sario concluir que actuó correctamente el Juez Hutchison al anular finalmente el auto que babía expedido.
Debe confirmarse la résolución recurrida.

Declarado sin lugar él recurso y confirmada la resolución apelada.

*214Jueces concurrentes: Sres. Presidente Hernández y Aso-ciado Wolf y Aldrey.
El Juez Asociado Sr. Hutcliison no intervino.